Citation Nr: 0911707	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  08-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for residuals of a right 
eye corneal abrasion.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1984 to April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for residuals of a 
right eye corneal abrasion.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
residual disability related to a right eye corneal abrasion 
that is due to any incident or event in active military 
service.


CONCLUSION OF LAW

Residuals of a right eye corneal abrasion were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the Veteran filed his claim for compensation in 
June 2005, and the VCAA duty to notify was satisfied by way 
of a letter sent to him (with a copy to his representative) 
in August 2005 which fully addressed all required notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  He was 
informed that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Although no longer required, 
the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the initial letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  In addition, the December 2005 
rating decision and its transmittal letter (which indicated 
"You Can Still Send Pertinent Evidence"), the December 2007 
SOC, and the July 2008 SSOC explained the basis for the RO's 
action, and the SOC and SSOC both provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

With respect to any additional notice requirement in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board such 
issues are moot since the claim herein is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As a result, 
the Board finds no prejudice to the Veteran in proceeding 
with the present decision.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO obtained the 
Veteran's service treatment records (STRs).  As for post-
service records, however, the Veteran has not identified any 
health care providers who have treated his claimed right eye 
disability since service, from whom medical evidence could be 
obtained.  It thus appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

The Board further notes that the RO scheduled the Veteran for 
VA examinations in August 2005, November 2005, November 2007, 
April 2008, and June 2008, and he failed to report for any 
examination.  For reasons explained herein, the Board finds a 
new VA examination will not be scheduled.  It is therefore 
the Board's conclusion that no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of his claim.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. § 3.307, 
3.309(a) (2008).  The Veteran's claimed residual right eye 
disability is not one of those diseases subject to 
presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The Veteran's STRs show that, in September 1984, he suffered 
a powder burn to his right eye after an M-16 blank round 
fired toward his face.  His right eye was immediately 
patched, and he was taken to the emergency room where 
examination revealed a superficial corneal abrasion.  The 
Veteran was given medication and told to wear the patch 
overnight.  He was also told to return to the clinic the next 
morning if the symptoms continued; however, it was noted that 
the Veteran was making a permanent change of station the next 
morning.  

Nevertheless, subsequent STRs show that, in May 1986, the 
Veteran complained of light sensitivity in his right eye that 
had persisted for one day.  He said he was unable to see out 
of his right eye with sunglasses in bright lights; he did not 
report any new trauma to the right eye.  Examination revealed 
that his pupils were equal, round, and reactive to light.  
The right eye lens and medial area were clear.  Funduscopic 
examination and Flumarin stain were negative.  At his 
separation examination in February 1987, the examiner noted 
the Veteran's previous eye injury and noted that he had been 
treated as an outpatient and given glasses.  The examiner 
also noted the Veteran's complaint that his problem was still 
pending.  However, objective examination of the eyes was 
normal, and his distant and near vision were both normal 
(20/20) bilaterally.  

While there is evidence showing the Veteran was treated for a 
right eye corneal abrasion in service, there is no medical 
evidence showing he currently has a disability due to that 
in-service injury.  In this regard, the Board notes the 
Veteran has not identified any VA or private health care 
providers who have treated him for any residual condition 
related to the in-service corneal abrasion since he was 
separated from service.  The Board finds that the lack of any 
post-service complaints or treatment related to the right eye 
militates against a finding that his in-service corneal 
abrasion caused a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Moreover, the Board notes the Veteran has failed to report to 
five VA examinations that were scheduled in order to 
determine whether he has a current right eye disability, and 
he has not provided good cause as to why a new VA examination 
should be scheduled.  In this regard, there is no evidence as 
to why the Veteran missed the first three scheduled 
examinations, but the evidence shows that he missed the 
examinations scheduled in April and June 2008 due to work 
conflicts.  After the Veteran missed the last scheduled 
examination in June 2008, he was given a new appointment the 
following day, but his representative reported that the new 
appointment was impossible to keep, given the 24-hour notice.  
The Board acknowledges that reporting to work is extremely 
important; however, the Veteran was provided appropriate 
notice prior to each scheduled examination in order for him 
to resolve any potential conflict prior to the examination 
date.  After five attempts at scheduling the Veteran for a VA 
examination, he has been unable to report to a single one.  
As a result, the Board finds the Veteran has not provided 
good cause as to why a new VA examination should be 
scheduled, and a new examination will not be scheduled in 
this case.  See 38 C.F.R. § 3.655, to the effect that when a 
claimant fails to report for examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.

In sum, the Board finds that, while the evidence shows the 
Veteran received treatment for a right eye corneal abrasion 
in service, there is no competent lay or medical evidence 
which shows he suffers from any residual condition related to 
the in-service corneal abrasion.  In this regard, the Board 
notes the Veteran has not identified what specific right eye 
symptoms he currently suffers, such as pain or limited 
vision, and, as noted, there is no post-service evidence of 
complaints or treatment for a right eye disability.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to discuss what he perceives as abnormality in his 
right eye.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Here, 
the Veteran has neither submitted or identified any competent 
professional evidence to confirm his claim that he has an eye 
disorder caused by injury in service, and he has frustrated 
VA's efforts to obtain such evidence on his behalf by 
conducting a medical examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, there is no evidence of record which shows that the 
in-service right eye corneal abrasion caused a chronic right 
eye disability, as there is no evidence of any complaints or 
treatment for a right eye problem since the Veteran was 
separated from service in April 1987. 

Therefore, the Veteran's claim of service connection for 
residuals of a right eye corneal abrasion must be denied, as 
the evidence fails to establish he has the claimed condition.  
There is no reasonable doubt to be resolved in his favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a right 
eye corneal abrasion is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
  b

